Exhibit 10.3 SECURITY AGREEMENT by HANCOCK FABRICS, INC. as Lead Borrower and THE OTHER BORROWERS AND GUARANTORS PARTY HERETO FROM TIME TO TIME and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent Dated as of April 22, 2015 TABLE OF CONTENTS Page PREAMBLE 1 RECITALS 1 AGREEMENT 2 ARTICLE I DEFINITIONS AND INTERPRETATION. SECTION 1.1. Definitions 2 SECTION 1.2. Interpretation 6 SECTION 1.3. Information Certificate 6 ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS. SECTION 2.1. Pledge; Grant of Security Interest 7 SECTION 2.2. Secured Obligations 8 SECTION 2.3. Security Interest 8 ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL. SECTION 3.1. Delivery of Certificated Securities Collateral 9 SECTION 3.2. Perfection of Uncertificated Securities Collateral 9 SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected Security Interest 10 SECTION 3.4. Other Actions 10 SECTION 3.5. Supplements; Further Assurances 13 SECTION 3.6. Joinder of Additional Grantors 13 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS. SECTION 4.1. Title 13 SECTION 4.2. Limitation on Liens; Defense of Claims; Transferability of Collateral 14 SECTION 4.3. Chief Executive Office; Change of Name; Jurisdiction of Organization 14 SECTION 4.4. Location of Inventory and Equipment 15 SECTION 4.5. Condition and Maintenance of Equipment 15 SECTION 4.6. Due Authorization and Issuance 15 SECTION 4.7. No Conflicts, Consents, etc 15 -i- Page SECTION 4.8. Collateral 15 SECTION 4.9. Insurance 16 SECTION 4.10. [Reserved] 16 SECTION 4.11. [Reserved] 16 ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL. SECTION 5.1. Pledge of Additional Securities Collateral 16 SECTION 5.2. Voting Rights; Distributions; etc 17 SECTION 5.3. Organization Documents 17 SECTION 5.4. Defaults, Etc 18 SECTION 5.5. Certain Agreements of Grantors As Issuers and Holders of Equity Interests 18 ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL. SECTION 6.1. Grant of License 18 SECTION 6.2. Registrations 19 SECTION 6.3. No Violations or Proceedings 19 SECTION 6.4. Protection of Collateral Agent’s Security 20 SECTION 6.5. After-Acquired Property 20 SECTION 6.6. Modifications 20 SECTION 6.7. Litigation 21 SECTION 6.8. Third Party Consents 21 ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS. SECTION 7.1. Special Representations and Warranties 21 SECTION 7.2. Maintenance of Records 22 SECTION 7.3. Legend 22 SECTION 7.4. Modification of Terms, Etc 22 SECTION 7.5. Collection 23 ARTICLE VIII REMEDIES. SECTION 8.1. Remedies 23 SECTION 8.2. Notice of Sale 25 SECTION 8.3. Waiver of Notice and Claims 25 SECTION 8.4. Certain Sales of Collateral 26 SECTION 8.5. No Waiver; Cumulative Remedies 27 SECTION 8.6. Certain Additional Actions Regarding Intellectual Property 27 SECTION 8.7. Application of Proceeds 27 -ii- Page ARTICLE IX MISCELLANEOUS. SECTION 9.1. Concerning Collateral Agent 28 SECTION 9.2. Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact 29 SECTION 9.3. Expenses 29 SECTION 9.4. Continuing Security Interest; Assignment 29 SECTION 9.5. Termination; Release 30 SECTION 9.6. Modification in Writing 31 SECTION 9.7. Notices 31 SECTION 9.8. GOVERNING LAW 31 SECTION 9.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL 32 SECTION 9.10. Severability of Provisions 32 SECTION 9.11. Execution in Counterparts; Effectiveness 33 SECTION 9.12. No Release 33 SECTION 9.13. Obligations Absolute 33 SECTION 9.14. Credit Agreement and Agreement Among Lenders 33 SIGNATURES EXHIBIT 1 Form of Securities Pledge Amendment SCHEDULE I Intercompany Notes SCHEDULE II Filings, Registrations and Recordings SCHEDULE III Pledged Interests -iii- SECURITY AGREEMENT This SECURITY AGREEMENT dated as of April 22, 2015 (as amended, restated, supplemented or otherwise modified from time to time in accordance with the provisions hereof, this “ Security Agreement ”), is made by (i) HANCOCK FABRICS, INC., a Delaware corporation having an office at One Fashion Way, Baldwyn, Mississippi, MS 38824 as lead borrower for itself and the other Borrowers (as defined below) (the “ Lead Borrower ”), (ii) THE OTHER BORROWERS LISTED ON THE SIGNATURE PAGES HERETO (together with the Lead Borrower, the “ Original Borrowers ”) OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “ Additional Borrowers ,” and together with the Original Borrowers, the “ Borrowers ”), and (iii) THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO (the “ Original Guarantors ”) AND THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “ Additional Guarantors ,” and together with the Original Guarantor, the “ Guarantors ”), as pledgors, assignors and debtors (the Borrowers, together with the Guarantors, in such capacities and together with any successors in such capacities, the “ Grantors ,” and each, a “ Grantor ”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One Boston Place, 18th Floor, Boston, Massachusetts 02108, in its capacity as collateral agent for the Credit Parties (as defined in the Credit Agreement defined below) pursuant to the Credit Agreement, as pledgee, assignee and secured party (in such capacities and together with any successors in such capacities, the “ Collateral Agent ”). R E C I T A L S : A.The Borrowers, the Guarantors, the Lenders (as defined in the Credit Agreement) from time to time party thereto, the Collateral Agent, Wells Fargo Bank, National Association, as administrative agent (in such capacity, the “ Administrative Agent ”) and as Swing Line Lender and GACP Finance Co., LLC, as Term Agent, in connection with the execution and delivery of this Security Agreement, have entered into that certain Credit Agreement dated as of the date hereof (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”). B.The Guarantors have, pursuant to that certain Guaranty dated as of the date hereof (as amended, restated, supplemented or otherwise modified from time to time, the “ Guaranty ”), among other things, unconditionally guaranteed the Guaranteed Obligations (as defined in the Guaranty). C.The Borrowers and the Guarantors will receive substantial benefits from the execution, delivery and performance of the Obligations and the Guaranteed Obligations (as defined in the Guaranty) and each is, therefore, willing to enter into this Security Agreement. D.This Security Agreement is given by each Grantor in favor of the Collateral Agent for the benefit of the Credit Parties to secure the payment and performance of all of the Secured Obligations (as hereinafter defined). E.It is a condition to the obligations of the Lenders to make the Loans under the Credit Agreement and a condition to the Issuing Bank issuing Letters of Credit under the Credit Agreement that each Grantor execute and deliver the applicable Loan Documents, including this Security Agreement. A G R E E M E N T : NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Grantor and the Collateral Agent hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1.Definitions. (a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms used herein that are defined in the UCC shall have the meanings assigned to them in the UCC. (b)Capitalized terms used but not otherwise defined herein that are defined in the Credit Agreement shall have the meanings given to them in the Credit Agreement. (c)The following terms shall have the following meanings: “ Additional Guarantors ” shall have the meaning assigned to such term in the Preamble hereof. “ Administrative Agent ” shall have the meaning assigned to such term in Recital A hereof. “ Borrowers ” shall have the meaning assigned to such term in the Preamble hereof. “ Claims ” shall mean any and all property taxes and other taxes, assessments and special assessments, levies, fees and all governmental charges imposed upon or assessed against, and all claims (including, without limitation, landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by operation of law) against, all or any portion of the Collateral. “ Collateral ” shall have the meaning assigned to such term in SECTION 2.1 hereof. “ Collateral Agent ” shall have the meaning assigned to such term in the Preamble hereof. 2 “ Control ” shall mean (i)in the case of each DDA, “control,” as such term is defined in Section 9-104 of the UCC, and (ii)in the case of any security entitlement, “control,” as such term is defined in Section 8-106 of the UCC. “ Control Agreements ” shall mean, collectively, the Blocked Account Agreements and the Securities Account Control Agreements. “ Copyrights ” shall mean, collectively, with respect to each Grantor, all copyrights (whether statutory or common Law, whether established or registered in the United States or any other country or any political subdivision thereof whether registered or unregistered and whether published or unpublished) and all copyright registrations and applications made by such Grantor, in each case, whether now owned or hereafter created or acquired by or assigned to such Grantor, together with any and all (i)rights and privileges arising under applicable Law with respect to such Grantor’s use of such copyrights, (ii)reissues, renewals, continuations and extensions thereof, (iii) income, fees, royalties, damages, claims and payments now or hereafter due and/or payable with respect thereto, including, without limitation, damages and payments for past, present or future infringements thereof, (iv)rights corresponding thereto throughout the world and (v) rights to sue for past, present or future infringements thereof. “ Credit Agreement ” shall have the meaning assigned to such term in Recital A hereof. “ Distributions ” shall mean, collectively, with respect to each Grantor, all Restricted Payments from time to time received, receivable or otherwise distributed to such Grantor in respect of or in exchange for any or all of the Pledged Interests or Intercompany Notes. “ Excluded Property ” shall mean the following: (a)any license, contract or permit held by any Grantor (i) that validly prohibits the creation by such Grantor of a security interest therein or thereon or (ii) to the extent that applicable Law prohibits the creation of a security interest therein or thereon; and (b)any Intellectual Property Collateral consisting of intent-to-use trademark applications, for which the creation by a Grantor of a security interest therein is prohibited without the consent of third party or by applicable Law; provided , however , that in each case described in clauses (a) and (b) of this definition, such property shall constitute “Excluded Property” only to the extent and for so long as such license, contract, permit, or applicable Law validly prohibits the creation of a Lien on such property in favor of the Collateral Agent and, upon the termination of such prohibition (howsoever occurring), such property shall cease to constitute “Excluded Property”; provided further, that “Excluded Property” shall not include (i) any assets that are of the type that may be eligible for inclusion in the Borrowing Base, or (ii) the right to receive any proceeds arising therefrom or any other rights referred to in Sections9-406(f), 9-407(a), 9-408(a) or 9-409 of the UCC or any Proceeds, substitutions or replacements of any Excluded Property (unless such Proceeds, substitutions or replacements would otherwise constitute Excluded Property). 3 “ Goodwill ” shall mean, collectively, with respect to each Grantor, the goodwill connected with such Grantor’s business including, without limitation, (i)all goodwill connected with the use of and symbolized by any of the Intellectual Property Collateral in which such Grantor has any interest, (ii)all know-how, trade secrets, customer and supplier lists, proprietary information, inventions, methods, procedures, formulae, descriptions, compositions, technical data, drawings, specifications, name plates, catalogs, confidential information and the right to limit the use or disclosure thereof by any Person, pricing and cost information, business and marketing plans and proposals, consulting agreements, engineering contracts and such other assets which relate to such goodwill and (iii) all product lines of such Grantor’s business. “ Grantor ” shall have the meaning assigned to such term in the Preamble hereof. “ Guarantors ” shall have the meaning assigned to such term in the Preamble hereof. “ Guaranty ” shall have the meaning assigned to such term in Recital B hereof. “ Information Certificate ” shall mean that certain information certificate dated as of the date hereof, executed and delivered by the Grantors in favor of the Collateral Agent for the benefit of the Credit Parties, and each other Information Certificate (which shall be in form and substance reasonably acceptable to the Collateral Agent) executed and delivered by the applicable Borrower or Guarantor in favor of the Collateral Agent for the benefit of the Credit Parties contemporaneously with the execution and delivery of a Joinder executed in accordance with SECTION 3.6 hereof, in each case, as the same may be amended, amended and restated, restated, supplemented or otherwise modified from time to time in accordance with the Credit Agreement. “ Intellectual Property Collateral ” shall mean, collectively, the Patents, Trademarks, Copyrights, Licenses and Goodwill associated with the foregoing. “ Intercompany Notes ” shall mean, with respect to each Grantor, all intercompany notes described on Schedule I hereto and each intercompany note hereafter acquired by such Grantor and all certificates, instruments or agreements evidencing such intercompany notes, and all assignments, amendments, restatements, supplements, extensions, renewals, replacements or modifications thereof to the extent permitted pursuant to the terms hereof. “ Lead Borrower ” shall have the meaning assigned to such term in the Preamble hereof. “ Letters of Credit ” unless the context otherwise requires, shall have the meaning given to such term in the UCC. 4 “ Licenses ” shall mean, collectively, with respect to each Grantor, all license and distribution agreements with any other Person with respect to any Patent, Trademark or Copyright or any other patent, trademark or copyright, whether such Grantor is a licensor or licensee, distributor or distributee under any such license or distribution agreement, together with any and all (i)renewals, extensions, supplements and continuations thereof, (ii)income, fees, royalties, damages, claims and payments now and hereafter due and/or payable thereunder and with respect thereto including, without limitation, damages and payments for past, present or future infringements or violations thereof, (iii)rights to sue for past, present and future infringements or violations thereof and (iv) other rights to use, exploit or practice any or all of the Patents, Trademarks or Copyrights or any other patent, trademark or copyright. “ Patents ” shall mean, collectively, with respect to each Grantor, all patents issued or assigned to and all patent applications made by such Grantor (whether established or registered or recorded in the United States or any other country or any political subdivision thereof), together with any and all (i)rights and privileges arising under applicable Law with respect to such Grantor’s use of any patents, (ii) inventions and improvements described and claimed therein, (iii) reissues, divisions, continuations, renewals, extensions and continuations-in-part thereof, (iv) income, fees, royalties, damages, claims and payments now or hereafter due and/or payable thereunder and with respect thereto including, without limitation, damages and payments for past, present or future infringements thereof, (v)rights corresponding thereto throughout the world and (vi) rights to sue for past, present or future infringements thereof. “ Pledged Interests ” shall mean, collectively, with respect to each Grantor, all Equity Interests owned by such Grantor in any issuer now existing or hereafter acquired or formed, including, without limitation, all such Equity Interests in such issuer described in Schedule III hereof, and all such Equity Interests in any successor corporation or interests or certificates of any successor limited liability company, partnership or other entity formed by or resulting from any consolidation, merger or amalgamation in which any Person listed in Section I of the Information Certificate is not the surviving entity (other than in connection with a Permitted Disposition under the Credit Agreement), together with all rights, privileges, authority and powers of such Grantor relating to such Equity Interests issued by any such issuer or any such successor Person under the Organization Documents of any such issuer or any such successor Person, and the certificates, instruments and agreements representing such Equity Interests and any and all interest of such Grantor in the entries on the books of any financial intermediary pertaining to such Equity Interests, from time to time acquired by such Grantor in any manner, and all other Investment Property owned by such Grantor that represents intercompany Indebtedness or Equity Interests in any Subsidiary of such Grantor; provided, however, that to the extent applicable, Pledged Interests shall not include any Equity Interests constituting more than 66% of the total combined voting power or control of all classes of Equity Interests entitled to vote of any CFC to the extent such pledge would result in a material adverse tax consequence to such Grantor. “ Secured Obligations ” shall mean the Obligations (as defined in the Credit Agreement) and the Guaranteed Obligations (as defined in the Guaranty). “ Securities Account Control Agreement ” shall mean an agreement in form and substance satisfactory to the Collateral Agent with respect to any Securities Account of a Grantor. 5 “ Securities Act ” means the Securities Exchange Act of 1934 and the applicable regulations promulgated by the Securities and Exchange Commission pursuant to such Act. “ Securities Collateral ” shall mean, collectively, the Pledged Interests, the Intercompany Notes and the Distributions. “ Security Agreement ” shall have the meaning assigned to such term in the Preamble hereof. “ Trademarks ” shall mean, collectively, with respect to each Grantor, all trademarks (including service marks), slogans, logos, certification marks, trade dress, uniform resource locations (URLs), domain names, corporate names and trade names, whether registered or unregistered, owned by or assigned to such Grantor and all registrations and applications for the foregoing (whether statutory or common Law and whether established or registered in the United States or any other country or any political subdivision thereof), including, without limitation, the Goodwill associated therewith and the registrations and applications listed in Section III of the Information Certificate, together with any and all (i)rights and privileges arising under applicable Law with respect to such Grantor’s use of any trademarks, (ii)reissues, continuations, extensions and renewals thereof, (iii)income, fees, royalties, damages and payments now and hereafter due and/or payable thereunder and with respect thereto, including, without limitation, damages, claims and payments for past, present or future infringements thereof, (iv)rights corresponding thereto throughout the world and (v) rights to sue for past, present and future infringements thereof. “
